Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
33. (Currently Amended) The computer-implemented method of claim 32, wherein said comparing, said determining the shape correction and said applying the shape correction to the representation of the first garment are performed prior to said determining the first dimensions and the second dimensions and said generating a scale-defined representation of the first garment.

34. (Currently Amended) The computer-implemented method of claim 32, further comprising: receiving an orientation of a surface on which the garment and the reference element are deposited; comparing the received orientation to an orientation of a camera with which the image is taken; if the orientation of the camera does not correspond to the received orientation of the surface, correcting a shape of the garment and the reference element using the orientation of the camera relative to the orientation of the surface.

35. (Currently Amended) The computer-implemented method of claim 32, further comprising: receiving an orientation of a surface on which the garment and the reference element are deposited; comparing the received orientation of the surface to an orientation of a reference frame; and if the received orientation of the surface does not correspond to the orientation of the reference frame, adjusting the orientation of the reference frame. 

36. (Currently Amended) The computer-implemented method of claim 32, wherein the at least one of the scale-defined representation of the first garment and the scale-defined representation of the second garment being see-through is further displaceable over a remaining scale-defined representation.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Brandt whose telephone number is (571) 270-1098.  The examiner can normally be reached on 7:30a.m. to 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
June 17, 2022